Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/30/2020 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-10, 25-28 have been considered and are persuasive. The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants'  remarks, filed 12/30/2020 with the amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Applicant’s arguments with respect to amended claims 12-18 are not persuasive. Applicant argues that a group III-N discrete structure directly on a substrate comprising silicon is not taught by prior art Fraser.

    PNG
    media_image1.png
    291
    575
    media_image1.png
    Greyscale

The examiner would like to note that Fraser teaches a group III-N discrete structure (Fig. 5, element 504, paragraph 0045-0046) directly on a substrate (Fig. 5, element 502) comprising silicon (paragraph 0045). 
DETAILED ACTION
This action is responsive to application No. 16475220 filed on 07/10/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 8/13/2020 is acknowledged.
Allowable subject matter 
Claims 13-16 are objected to as being dependent upon a rejected base claim (independent claim 12), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claims 13-16, the cited prior art does not anticipate or make obvious, inter alia, the step of: “a first trench contact on the drain terminal; a second trench contact on the source terminal; an aluminum nitride (AlN) layer on the III-N structure between the source terminal and the drain terminal, wherein the polarization layer is on the AlN layer; and a high-k dielectric layer, wherein: the gate terminal is a t-shape and comprises a lower portion and an upper portion; a first portion of the high-k dielectric layer is on the lower surface of the lower portion of the gate terminal; a second portion of the high-k dielectric layer is on sidewalls of the lower portion of the gate terminal; and the polarization layer is between the AlN layer and the first portion of the high-k dielectric layer”.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fraser et al. (US 2017/0110451).
Regarding Independent claim 12, Fraser et al. teach an integrated die comprising:
a semiconductor substrate (Fig. 5, element 502) comprising silicon (paragraph 0045); 
a group III-nitride (III-N) discrete structure (Fig. 5, element 504, paragraph 0045-0046) directly the semiconductor substrate; 
a source terminal (Fig. 5, element 472) and a drain terminal (Fig. 5, element 473) on the III-N structure; 
a polarization layer (Fig. 5, element 507, paragraph 0048) above the III-N structure between the source terminal and the drain terminal; and 
a gate terminal (Fig. 5, element 471) above the polarization layer.
Regarding claim 18, Fraser et al. teach wherein the III-N structure is grown directly on the semiconductor substrate in a reactor (paragraph 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (US 2017/0110451) in view of Huang et al. (US 2013/0214693).
Regarding claim 17, Fraser et al. teach all of the limitations as discussed above. 
Fraser et al. do not explicitly disclose the source terminal comprises indium gallium nitride (InGaN) and n-type doping; and the drain terminal comprises InGaN and n-type doping.
Before the effective filling date of the invention it was well known in the art for source terminal to comprise indium gallium nitride (InGaN) and n-type doping; and the drain terminal to comprise InGaN and n-type doping as shown by Huang et al. in paragraph 0044.
Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2813